Exhibit 10.2

Employment Agreement

          This Employment Agreement (“Agreement”), including the attached
Exhibit “A,” which is incorporated herein by reference and made an integral part
of this Agreement, is entered into between U.S. Concrete, Inc., a Delaware
corporation (the “Company”), and Terry Green (“Executive”).  This Agreement is
effective as of May 28, 2003 (the “Effective Date”).  The Company and Executive
agree as follows:

1.       Employment, Compensation and Benefits

          1.1          Term and Position.  The Company agrees to employ
Executive, and Executive agrees to be employed by the Company for the term
described on Exhibit “A” (the “Term”).  Executive will serve in the position
described on Exhibit “A” (the “Position”).  As such, Executive shall have such
responsibilities, duties, powers and authority for the Company and entities
affiliated with the Company as are commensurate and consistent with such
Position.  The Company may assign Executive to a different position or modify
Executive’s duties and responsibilities, subject to the restrictions set out in
Section 2.2.a. below.

          1.2          Compensation.  Executive shall be paid a monthly base
salary as set forth on Exhibit “A” (the “Monthly Base Salary”). Executive’s
Monthly Base Salary shall be paid in semi-monthly installments in accordance
with the Company’s standard payroll practice, and (as with all other payments
made to Executive by the Company) is subject to withholding of all federal,
state, city, or other taxes as may be required by law.  The Company may review
or increase Executive’s Monthly Base Salary from time or time, but is not
required to do so.  Executive’s Monthly Base Salary may not be reduced once
increased without the prior written consent of Executive.

          1.3          Benefits.  Executive shall be allowed to participate, on
the same basis generally as other executive officers employed in the same or
similar positions, in all general employee benefit plans and programs that the
Company has made available to its employees on or after the Effective Date. 
Nothing in this Agreement is to be construed to provide greater rights,
participation, coverage, or benefits than provided to similarly-situated
executive officers pursuant to the terms of such benefit plans and programs. 
The Company is not obligated to institute, maintain, or refrain from changing,
amending, or discontinuing any such benefit program or plan, so long as such
actions are similarly applicable to executive officers generally.  From time to
time, the Company may enter into compensation, incentive or other agreements or
plans that are not made available to all executives of the Company.  Nothing in
this Section 1.3 entitles Executive to participate in any such agreements or
plans that are not generally available to all similarly-situated executives.

          1.4          Business Expense.  Executive is authorized to incur, and
will be entitled to receive prompt reimbursement for, all reasonable expenses
Executive incurs in carrying out his responsibilities hereunder, including
business meals and entertainment and travel expenses and mileage reimbursement
in accordance with the Company’s automobile expense reimbursement policy.

- Page 1 -

--------------------------------------------------------------------------------




          1.5          Paid Vacation and Holidays.  Executive will be entitled
to not less than the number of weeks of “Annual Paid Vacation” set forth on
Exhibit A and all legal holidays during which time his or her applicable
compensation will be paid in full.

          1.6          Annual Bonuses.  Executive will be entitled to
participate in an annual incentive compensation plan generally applicable to the
employees of the Company and its affiliated entities, on the same basis as other
similarly-situated executives.

          1.7          Company Policies.  Executive agrees to comply with the
Company’s policies and practices as set out in the employee handbook (or similar
document) applicable to Executive’s operational entity.  To the extent of any
conflict between this Agreement and such policies and practices, this Agreement
shall control.

2.       Termination

          2.1      Termination By the Company.  The Company may terminate this
Agreement and Executive’s employment before the Term expires for any of the
following reasons:

 

          a.          Termination for Cause.  For “Cause” upon the determination
by the Company that “Cause” exists to terminate Executive’s employment.  “Cause”
means (i) Executive’s gross negligence, willful misconduct, or willful neglect
in the performance of the material duties and services of Executive hereunder,
uncorrected for thirty (30) days following the Company’s written notice to
Executive of need to cure such performance; (ii) Executive’s final conviction of
a felony by a trial court; (iii) any criminal indictment of Executive relating
to an event or occurrence for which Executive was directly responsible which, in
the business judgment of a majority of the Company’s board of directors, exposes
the Company to ridicule, shame or business or financial risk; or (iv) a material
breach by Executive of any material provision of this Agreement which remains
uncorrected for 30 days following the Company’s written notice to Executive of
such breach.  If the Company terminates Executive’s employment for Cause,
Executive shall be entitled only to Executive’s pro rata salary through the date
of such termination, and all future compensation and benefits, other than
benefits to which Executive is entitled under the terms of the Company’s
compensation and/or benefit plans, shall cease.  In the case of a termination
for Cause under subpart (i) above, (a) all stock options previously granted by
the Company to Executive that are vested on the date of termination for Cause
shall, notwithstanding any contrary provision of any applicable plan or
agreement covering any such stock option awards, remain outstanding and continue
to be exercisable for a period of 90 days following the date of termination for
Cause, (b) all stock options previously granted by the Company to Executive that
are not vested on the date of termination for Cause shall terminate immediately
and (c) all restricted stock, restricted stock units and other awards that have
not vested prior to the date of termination for Cause shall be cancelled to the
extent not then vested.  In the case of a

- Page 2 -

--------------------------------------------------------------------------------




  termination for Cause under subparts (ii), (iii) or (iv) above, (y) all stock
options previously granted by the Company to Executive (whether or not vested)
shall terminate immediately and (z) all restricted stock, restricted stock units
and other awards that have not vested prior to the date of termination for Cause
shall be cancelled to the extent not then vested.    

 

          b.          Involuntary Termination.  Without Cause at the Company’s
option for any reason whatsoever, other than death, disability or for Cause, in
the sole discretion of the Company (“Involuntary Termination”).  Upon an
Involuntary Termination before the Term expires, Executive shall receive all of
the following severance benefits:


 

            (i)          the Monthly Base Salary in effect on the date of
Involuntary Termination, which the Company shall continue to pay in semi-monthly
installments, as if Executive’s employment (which ends on the date of
Involuntary Termination) had continued for the remainder of the Term;

 

 

 

            (ii)         a lump sum payment in cash (payable on the date of
Involuntary Termination) equal to the greater of (a) the aggregate amount of
bonuses paid to Executive in the preceding three bonus years divided by three or
(b), if within 30 days of the date of Involuntary Termination the Company is on
target to pay bonuses to executive officers of the Company for the bonus year
during which the date of Involuntary Termination occurs, the amount of
Executive’s target bonus for such bonus year;

 

 

 

            (iii)        provided that Executive is eligible for and timely
elects to receive continuation coverage under COBRA, the Company will pay 100%
of applicable continuation premiums for the benefit of Executive under
Executive’s then-current plan election for the lesser of (x) the remainder of
the Term or (y) 18 months after termination; and

 

 

 

            (iv)        all stock options, restricted stock awards, restricted
stock units and similar awards granted to Executive by the Company prior to the
date of Involuntary Termination shall, notwithstanding any contrary provision of
any applicable plan or agreement covering any such stock options, restricted
stock awards, restricted stock units or similar awards, fully vest and become
exercisable in full on the date of Involuntary Termination and shall remain
outstanding and in effect in accordance with their respective terms, and any
restrictions, deferral limitations, forfeiture conditions or other conditions or
criteria applicable to any such awards shall lapse on the date of Involuntary
Termination.  Executive may exercise any such stock options or other exercisable
awards at any time before the expiration of their term.


 

However, if Executive accepts employment with a Competing Business as described
in Section 3.3, the Company’s then continuing obligations, if any, to provide
Executive the severance benefits described in this section shall cease as of the
first day of such employment by Executive.

- Page 3 -

--------------------------------------------------------------------------------




 

          c.          Death/Disability.  Upon Executive’s (i) death, or (ii)
becoming incapacitated or disabled so as to entitle Executive to benefits under
the Company’s long-term disability plan, or (iii) becoming permanently and
totally unable to perform Executive’s duties hereunder as a result of any
physical or mental impairment supported by a written opinion by a physician
selected by the Company who is reasonably acceptable to Executive. 
Notwithstanding anything to the contrary contained in Section 2.1, upon
Executive’s death or disability this Agreement and Executive’s employment shall
terminate.  Upon termination of employment due to such death or disability,
Executive or Executive’s heirs shall be entitled to receive all severance
benefits described in Section 2.1.b. as if Executive’s employment ended due to
an Involuntary Termination by the Company as of the date of death, first payment
of benefits under the Company’s long-term disability plan or permanent and total
incapacity, as applicable, except that with respect to severance benefits
relating to stock options upon termination of employment due to death or
disability (a) all stock options previously granted by the Company to Executive
that are vested on the date of termination shall, notwithstanding any contrary
provision of any applicable plan or agreement covering any such stock option
awards, remain outstanding and continue to be exercisable in accordance with
their terms and (b) all stock options previously granted by the Company to
Executive that are not vested on the date of termination shall terminate
immediately.

          2.2      Termination By Executive.  Executive may terminate this
Agreement and Executive’s employment before the Term expires for any of the
following reasons:

 

          a.          Termination for Good Cause.  For “Good Cause” upon
determination by Executive that Good Cause exists to terminate Executive’s
employment.  “Good Cause” means, without Executive’s consent, (i) any reduction
in Executive’s then current Monthly Base Salary, as set out on Exhibit “A” and
increased from time to time, (ii) any relocation of Executive’s principal place
of employment by the Company from the “Location” set out on Exhibit “A,” (iii)
any change in Executive’s Position from that set out on Exhibit “A” or any title
or Position to which Executive has been promoted, (iv) any material diminution
of Executive’s authority, duties or responsibilities from those commensurate and
consistent with the character, status and dignity appropriate to Executive’s
Position set out on Exhibit “A” or any title or Position to which Executive has
been promoted (provided, however, that (A) if after a Change in Control (as
defined herein) the Company in its entirety (as it was constituted immediately
prior to the Change in Control) becomes or is otherwise organized in its
entirety (as it was constituted immediately prior to the Change in Control) as a
division of its then Parent (as defined herein) or successor company and
Executive retains the same title and Position and substantially the same
authority, duties and responsibilities within such division, or (B) if at any
time Executive ceases to have such duties and responsibilities as are
commensurate and consistent with his Position that are associated with a
publicly-traded

- Page 4 -

--------------------------------------------------------------------------------




 

company because the Company ceases to have any securities registered under
section 12 of the Securities Exchange Act of 1934, as amended, or ceases to be
required to file reports under Section 15(d) of the Securities Exchange Act of
1934, as amended, then in either case Executive’s authority, duties and
responsibilities will not be deemed to have been materially diminished), (v) any
failure by the Company to pay any amount due under this Agreement, or (vi) any
material breach by the Company of any material provision of this Agreement, any
of which remain uncorrected for 30 days following Executive’s written notice to
the Company of Good Cause.  Upon Executive’s termination for Good Cause,
Executive shall receive all of the following severance benefits:


 

          (I)          the Monthly Base Salary in effect on the date of
termination for Good Cause, which the Company shall continue to pay in
semi-monthly installments, as if Executive’s employment (which ends on the date
of termination for Good Cause) had continued for the remainder of the Term;

 

 

 

          (II)         a lump sum payment in cash (payable on the date of
termination for Good Cause) equal to the greater of (a) the aggregate amount of
bonuses paid to Executive in the preceding three bonus years divided by three or
(b), if within 30 days of the date of termination for Good Cause the Company is
on target to pay bonuses to executive officers of the Company for the bonus year
during which the date of termination for Good Cause occurs, the amount of
Executive’s target bonus for such bonus year;

 

 

 

          (III)        provided that Executive is eligible for and timely elects
to receive continuation coverage under COBRA, the Company will pay 100% of
applicable continuation premiums for the benefit of Executive under Executive’s
then-current plan election for the lesser of (x) the remainder of the Term or
(y) 18 months after termination; and

 

 

 

          (IV)        all stock options, restricted stock awards, restricted
stock units and similar awards granted to Executive by the Company prior to the
date of termination for Good Cause shall, notwithstanding any contrary provision
of any applicable plan or agreement covering any such stock options, restricted
stock awards, restricted stock units or similar awards, fully vest and become
exercisable in full on the date of termination for Good Cause and shall remain
outstanding and in effect in accordance with their respective terms, and any
restrictions, deferral limitations, forfeiture conditions or other conditions or
criteria applicable to any such awards shall lapse on the date of termination
for Good Cause.  Executive may exercise any such stock options or other
exercisable awards at any time before the expiration of their term.

- Page 5 -

--------------------------------------------------------------------------------




 

However, if Executive accepts employment with a Competing Business, the
Company’s then continuing obligations, if any, to provide Executive the
severance benefits described in this section shall cease as of the first day of
such employment by Executive.

 

 

 

          b.          Voluntary Termination.  For any other reason whatsoever,
in Executive’s sole discretion.  Upon such voluntary termination by Executive
for any reason other than Good Cause (a “Voluntary Termination”) before the Term
expires, all of Executive’s future compensation and benefits, other than
benefits to which Executive is entitled under the terms of the Company’s
compensation and/or benefit plans, shall cease as of the date of Voluntary
Termination, and Executive shall be entitled only to pro rata salary through
such date.  In the case of a Voluntary Termination, (i) all stock options
previously granted by the Company to Executive that are vested on the date of
Voluntary Termination will remain outstanding and continue to be exercisable by
Executive until ninety (90) days after the date of Voluntary Termination, and
(ii) all restricted stock, restricted stock units or other awards that have not
vested prior to the date of Voluntary Termination shall be cancelled to the
extent not then vested.

          2.3      Termination Following Change In Control.  In the event a
Change in Control (as defined herein) occurs and within one year after the date
of the Change in Control either (a) Executive terminates this Agreement and his
employment for Good Cause or (b) the Company or any successor (whether direct or
indirect and whether by purchase, merger, consolidation, share exchange or
otherwise) to substantially all of the business, properties and/or assets of the
Company makes an Involuntary Termination of this Agreement or Executive’s
employment, then in either case the Company or its successor shall be required
to provide Executive, and Executive shall receive, all of the following Change
in Control benefits:

 

          (i)          a lump sum payment in cash (payable on the termination
date) equal to Executive’s Monthly Base Salary in effect on the termination date
multiplied by twenty-four;

 

 

 

          (ii)         a lump sum payment in cash (payable on the termination
date) equal to the greater of (a) the aggregate amount of bonuses paid to
Executive in the preceding three bonus years divided by three or (b), if within
30 days of the termination date the Company is on target to pay bonuses to
executive officers of the Company for the bonus year during which the
termination date occurs, the amount of Executive’s target bonus for such bonus
year; and

 

 

 

          (iii)        provided that Executive is eligible for and timely elects
to receive continuation coverage under COBRA, the Company or its successor will
pay 100% of applicable continuation premiums for the benefit of Executive under
Executive’s then-current plan election for  18 months after termination.

- Page 6 -

--------------------------------------------------------------------------------




          2.4      Non-Renewal.  The Company may terminate this Agreement by
terminating the continually renewing (on a daily basis) one-year Term at any
time after the third anniversary of the Effective Date by providing one-year’s
advance written notice (which notice may not be provided prior to end of the
30th month after the Effective Date) of its intent to so terminate the
Agreement.  Executive acknowledges that this Agreement may be terminated
pursuant to this Section 2.4 with or without a corresponding termination of
Executive’s employment with the Company.  If this Agreement is terminated
pursuant to this Section 2.4 and Executive remains employed by the Company
thereafter, then Executive shall be an “at will” employee of the Company
following such termination.  Notwithstanding anything to the contrary contained
in this Section 2.4, (a) neither the Company nor any successor to the Company
may terminate this Agreement by terminating the continually renewing (on a daily
basis) one-year Term at any time after a Change in Control (as defined herein)
has occurred, and (b) if the Company provides written notice to terminate the
continually renewing (on a daily basis) one-year Term at any time within one
year prior to the date of a Change in Control, then upon the Change of Control
this Agreement and the Term of Executive’s employment shall be automatically
extended for a continually renewing (on a daily basis) term of one year without
any further action by Executive or the Company or its successor. 

          2.5      Offset.  In all cases, the compensation and benefits payable
to Executive under this Agreement upon termination of Executive’s employment
shall be offset by any undisputed amounts that Executive then owes to the
Company.

          2.6      One Recovery.  In the event of termination of Executive’s
employment, Executive shall be entitled, if at all, to only one set of severance
benefits or Change in Control benefits, as applicable, provided in this
Agreement.

          2.7      Certain Obligations Continue.  Upon termination of this
Agreement, all rights and obligations of Executive and the Company or its
successor under this Agreement shall cease as of the effective date of
termination except that (i) Executive’s obligations under Article 3 and Sections
5.1 and 5.4 of this Agreement and the Company’s or its successor’s obligations
under Article 4 and Sections 2.1, 2.2, 2.3, 3.6, 5.1 and 5.4 and the Company’s
or its successor’s obligations to provide any severance benefits or Change in
Control benefits to Executive shall survive such termination in accordance with
their terms, and (ii) Executive shall be entitled to receive all compensation
(including bonus) earned and benefits and reimbursements due through the
effective date of termination.

          2.8      Notice of Termination.  Any termination of this Agreement
shall be communicated by Notice of Termination to the non-terminating party,
given in accordance with this Agreement.  For purposes of this Agreement,
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Agreement under the provision so indicated, and (iii)
specifies the termination date, if such date is other than the date of receipt
of such notice.

- Page 7 -

--------------------------------------------------------------------------------




3.       Confidential Information; Post-Employment Obligations

          3.1      Company Property.  All written materials, records, data, and
other documents prepared by Executive during Executive’s employment by the
Company are Company property.  All information, ideas, concepts, improvements,
discoveries, and inventions that are conceived, made, developed, or acquired by
Executive individually or in conjunction with others during Executive’s
employment (whether during business hours and whether on the Company’s premises
or otherwise) which relate to the Company’s business, products, or services are
the Company’s sole and exclusive property.  All memoranda, notes, records,
files, correspondence, drawings, manuals, models, specifications, computer
programs, maps, and all other documents, data, or materials of any type
embodying such information, ideas, concepts, improvements, discoveries, and
inventions are the Company’s property.  At the termination of Executive’s
employment with the Company for any reason, Executive shall return all of the
Company’s documents, data, or other Company property, including all copies, to
the Company.

          3.2      Confidential Information; Non-Disclosure.  Executive
acknowledges that the business of the Company and its affiliated entities is
highly competitive and that the Company has agreed to provide and immediately
will provide Executive with access to Confidential Information relating to the
business of the Company and its affiliated entities.  “Confidential Information”
means and includes the Company’s and its affiliated entities’ confidential
and/or proprietary information and/or trade secrets that have been developed or
used and/or are reasonably planned to be developed and that cannot be obtained
readily by third parties from outside sources.  Confidential Information
includes, by way of example and without limitation, the following: information
regarding customers, employees, contractors, and the industry not generally
known to the public; strategies, methods, books, records, and documents;
technical information concerning products, equipment, services, and processes,
particularly mixing techniques, mix designs or chemical analyses of concrete
products; procurement procedures and pricing techniques; the names of and other
information concerning customers, investors, and business affiliates (such as
contact name, service provided, pricing for that customer, type and amount of
services used, credit and financial data, and/or other information relating to
the Company’s relationship with that customer); pricing strategies and price
curves; positions; plans and strategies for expansion or acquisitions; budgets;
customer lists; research; financial and sales data; trading methodologies and
terms; evaluations, opinions, and interpretations of information and data;
marketing and merchandising techniques; prospective customers’ names and marks;
grids and maps; electronic databases; models; specifications; computer programs;
internal business records; contracts benefiting or obligating the Company or its
affiliated entities; bids or proposals submitted to any third party;
technologies and methods; training methods and training processes;
organizational structure; personnel information, including salaries of
personnel; payment amounts or rates paid to consultants or other service
providers; and other such confidential or proprietary information.  Executive
acknowledges that this Confidential Information constitutes a valuable, special,
and unique asset used by the Company and its affiliated entities in its
businesses to obtain a competitive advantage over its competitors.  Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its

- Page 8 -

--------------------------------------------------------------------------------




competitive position.  Executive also will have access to, or knowledge of,
Confidential Information of third parties, such as actual and potential
customers, suppliers, partners, joint venturers, investors, financing sources
and the like, of the Company.  The Company also agrees to provide Executive with
immediate access to Confidential Information and specialized training regarding
the Company’s and its affiliated entities’ methodologies and business
strategies, which will enable Executive to perform his job at the
Company.         

          Executive agrees that Executive will not, at any time during or after
Executive’s employment with the Company, make any unauthorized disclosure of any
Confidential Information or specialized training of the Company, or make any use
thereof, except in carrying out his employment responsibilities hereunder. 
Executive also agrees to preserve and protect the confidentiality of third party
Confidential Information to the same extent, and on the same basis, as the
Company’s Confidential Information.  Nothing in this Section 3.2 is intended to
prohibit Executive from complying with any court order, lawful subpoena or
governmental request for information, provided that Executive notifies the
Company promptly upon the receipt of any such order, subpoena or request and
before the date of required compliance.

          3.3      Non-Competition Obligations.  The Company agrees to and shall
provide Executive with immediate access to Confidential Information.  Ancillary
to the rights and severance benefits provided to Executive, the Company’s
provision of Confidential Information and specialized training to Executive, and
Executive’s agreement not to disclose Confidential Information, and in order to
protect the Confidential Information described above, the Company and Executive
agree to the following non-competition provisions.  Executive agrees that during
Executive’s employment with the Company and for the “Period of Post-Employment
Non-Competition Obligations” set forth in Exhibit “A,” Executive will not,
directly or indirectly, for Executive or for others, in the “Geographic Region
of Responsibility” described on Exhibit “A” (or, if Executive’s Geographic
Region of Responsibility has changed, in any and all geographic regions in which
Executive has devoted substantial attention at such location to the material
business interest of the Company and its affiliated entities during the 12-month
period immediately preceding Executive’s termination of employment), engage in,
assist, or have any active interest or involvement, whether as an employee,
agent, consultant, creditor, advisor, officer, director, stockholder (excluding
holdings of 2% or less of the stock of a public company), partner, proprietor,
or any type of principal whatsoever in any person, firm or business that
generates more than 10% of its annual revenue from the sale of any
concrete-related products and services that the Company or its affiliated
entities offers, then has plans to offer, or has offered in the preceding
12-month period, including, but not limited to, ready-mixed concrete, pre-cast
concrete or related building materials or services such as proportioned mix
design services, concrete mold engineering or design services, rebar, mesh,
color additives, curing compounds, grouts, wooden forms, or similar products or
services, whether at wholesale or retail (a “Competing Business”).  Executive
understands that the foregoing restrictions may limit Executive’s ability to
engage in certain businesses in the geographic region and during the period
provided for above, but acknowledges that these restrictions are necessary to
protect the Confidential Information the Company has provided to Executive.

- Page 9 -

--------------------------------------------------------------------------------




          3.4      Non-Solicitation of Customers.  During Executive’s employment
with the Company and for the Period of Post-Employment Non-Competition
Obligations set forth on Exhibit “A,” Executive will not call on, service, or
solicit competing business from clients or customers of the Company or its
affiliated entities whom that Executive, within the previous twenty-four (24)
months, (i) provided services to, worked with, solicited or had or made contact
with, or (ii) had access to information and files about.

          3.5      Non-Solicitation of Employees.  During Executive’s employment
with the Company, and for the Period of Post-Employment Non-Competition
Obligations set forth on Exhibit “A,” Executive will not, either directly or
indirectly, call on, solicit, or induce any other employee or officer of the
Company or its affiliated entities whom Executive had contact with, knowledge
of, or association with in the course of employment with the Company to
terminate his or her employment, and will not assist any other person or entity
in such a solicitation.

          3.6      Early Resolution Conference/Arbitration.  The parties are
entering into this Agreement with the express understanding that this Agreement
is clear and fully enforceable as written.  If Executive ever decides to contend
that any restriction on activities imposed by this Agreement is no longer
enforceable as written or does not apply to an activity in which Executive
intends to engage, Executive first will notify the Company’s President and its
Secretary in writing and meet with a Company representative at least fourteen
(14) days before engaging in any activity that foreseeably could fall within the
questioned restriction to discuss resolution of such claims (an “Early
Resolution Conference”).  Should the parties not be able to resolve disputes at
the Early Resolution Conference, the parties agree to use confidential, binding
arbitration to resolve the disputes.  The arbitration shall be conducted in
Houston, Texas, in accordance with the then-current employment arbitration rules
of the American Arbitration Association, before an arbitrator licensed to
practice law in Texas.  The parties agree that the arbitrator, in the
arbitrator’s discretion, may award a prevailing party, other than the Company, a
reasonable attorney’s fee, including arbitration expenses and costs.  Either
party may seek a temporary restraining order, injunction, specific performance,
or other equitable relief regarding the provisions of this section if the other
party fails to comply with obligations stated herein.  The parties’ agreement to
arbitrate applies only to the matters subject to an Early Resolution Conference.

          3.7      Warranty and Indemnification.  Executive warrants that
Executive is not a party to any restrictive agreement limiting Executive’s
activities in his employment by the Company.  Executive further warrants that at
the time of the signing of this Agreement, Executive knows of no written or oral
contract or of any other impediment that would inhibit or prohibit employment
with the Company, and that Executive will not knowingly use any trade secret,
confidential information, or other intellectual property right of any other
party in the performance of Executive’s duties hereunder.  Executive shall hold
the Company harmless from any and all suits and claims arising out of any breach
of such restrictive agreement or contracts.

- Page 10 -

--------------------------------------------------------------------------------




4.       Change in Control

          4.1     Definitions.

 

          a.          For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred on the earliest of any of the following dates:


 

            (i)          the date the Company merges or consolidates with any
other person or entity, and the voting securities of the Company outstanding
immediately prior to such merger or consolidation do not continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the total voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation;

 

 

 

            (ii)         the date the Company sells all or substantially all of
its assets to any other person or entity;

 

 

 

            (iii)        the date the Company is dissolved;

 

 

 

            (iv)        the date any person or entity together with its
Affiliates (as defined herein) becomes, directly or indirectly, the Beneficial
Owner (as defined herein) of voting securities representing more than 50% of the
total voting power of all then outstanding voting securities of the Company; or

 

 

 

            (v)         the date the individuals who constituted the members of
the Company’s Board of Directors (“Incumbent Board”) as of the Effective Date
cease for any reason to constitute at least a majority thereof, provided that
for purposes of this clause (v) any person becoming a director of the Company
whose election or nomination for election by the Company’s stockholders was
approved by a vote of at least eighty percent (80%) of the directors comprising
the Incumbent Board shall be, for purposes of this clause (v), considered as
through such person were a member of the Incumbent Board;


 

provided, however, that notwithstanding anything to the contrary contained in
clauses (i) – (v), a Change in Control shall not be deemed to have occurred in
connection with any bankruptcy or insolvency of the Company, or any transaction
in connection therewith.

 

 

 

          b.          As used in this Agreement, the following terms are defined
as follows:


 

            (i)          “Affiliate” shall mean, with respect to any person or
entity, any person or entity that, directly or indirectly, Controls, is
Controlled by, or is under common Control with such person or entity in
question.  For the purposes of the definition of Affiliate, “Control”
(including, with correlative meaning, the terms “Controlled by” and “under
common Control with”) as used with respect to any person or entity, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity whether
through the ownership of voting securities or by contract or otherwise;

- Page 11 -

--------------------------------------------------------------------------------




 

            (ii)          “Beneficial Owner” has the meaning ascribed to it
pursuant to Rule 13d-3 of the Securities Exchange Act of 1934; and

 

 

 

            (iii)          “Parent” means a corporation, partnership, trust,
limited liability company or other entity that is the ultimate Beneficial Owner
of more than 50% of the Company’s or its successor’s outstanding voting
securities.

          4.2     Vesting of Awards. All stock options, restricted stock awards,
restricted stock units and similar awards granted to Executive by the Company
prior to the date of a Change in Control shall, notwithstanding any contrary
provision of any applicable plan or agreement covering any such stock options,
restricted stock awards, restricted stock units or similar awards, fully vest
and become exercisable in full immediately prior to such Change in Control and
shall remain outstanding and in effect in accordance with their terms, and any
restrictions, deferral limitations, forfeiture conditions or other conditions or
criteria applicable to any such awards shall lapse immediately prior to such
Change in Control.  Executive may exercise any such stock options or other
exercisable awards at any time before the expiration of their term.

          After a Change in Control, if any option (the “Terminated Option”)
relating to the Company’s capital stock does not remain outstanding, the
successor to the Company or its then Parent shall, at the Executive’s option and
in his sole discretion, either:

          (a)     issue an option (the “Successor Option”), to purchase common
stock of such successor or Parent in an amount such that on exercise of the
Successor Option the Executive would receive the same number of shares of the
successor’s/Parent’s common stock as the Executive would have received had the
Executive exercised the Terminated Option immediately prior to the transaction
resulting in the Change in Control and received shares of such successor/Parent
in such transaction.  The aggregate exercise price for all of the shares covered
by such Successor Option shall equal the aggregate exercise price of the
Terminated Option.  The term of such Successor Option shall equal the remainder
of the term of the Terminated Option (as if the Terminated Option had remained
outstanding) and such Successor Option shall be fully vested and exercisable in
full on the date of its grant; or 

          (b)     pay the Executive a bonus within ten (10) days after the
consummation of the Change in Control, in an amount agreed to by the Company and
the Executive.  Such amount shall be at least equivalent on an after-tax basis
to the net after-tax gain that the Executive would have realized if he had been
issued a Successor Option under clause (a) above and had immediately exercised
such Successor Option and sold the underlying stock, taking into account the
different tax rates that apply to such bonus and to such gain, and such amount
shall also reflect other differences to the Executive between receiving a bonus
under this clause (b) and receiving a Successor Option under clause (a) above.

- Page 12 -

--------------------------------------------------------------------------------




          4.3     Certain Additional Payments.  Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company or its successor to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (such excise tax, together with any interest thereon, any penalties,
additions to tax, or additional amounts with respect to such excise tax, and any
interest in respect of such penalties, additions to tax or additional amounts,
being collectively referred herein to as the “Excise Tax”), then Executive shall
be entitled to receive and the Company or its successor shall make an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Executive
of all taxes (as defined herein) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.  The Gross-Up Payment shall be made to Executive within 10 days
after written request for payment is submitted to the Company or its successor. 
For purposes of this Section 4.3, the terms “tax” and “taxes” mean any and all
taxes of any kind whatsoever (including, but not limited to, any and all Excise
Taxes, income taxes, and employment taxes), together with any interest thereon,
any penalties, additions to tax, or additional amounts with respect to such
taxes and any interest in respect of such penalties, additions to tax, or
additional amounts.  All determinations made under this Section 4.3, including
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by a certified public accounting firm designated by Executive and
reasonably acceptable to the Company (the “Accounting Firm”).  All fees and
expenses of the Accounting Firm shall be borne solely by the Company or its
successor.  Notwithstanding anything to the contrary in this Section 4.3, if any
tax authority determines that a greater Excise Tax should be imposed upon the
Payments than is determined by the Accounting Firm pursuant to this Section 4.3,
Executive shall be entitled to receive the full Gross-Up Payment calculated on
the basis of the amount of Excise Tax determined to be payable by such tax
authority from the Company or its successor within 10 days of such
determination. 

5.       Miscellaneous

          5.1     Statements About the Company.  Executive and the Company shall
refrain, both during and after Executive’s employment, from publishing any oral
or written statements about the other that are disparaging, slanderous,
libelous, or defamatory; or that disclose private or confidential information
about their business affairs.

          5.2     Notices.  Notices and all other communications hereunder shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by United States registered or certified mail.  Notices
to the Company shall be sent to its President and its Secretary at:  U.S.
Concrete, Inc., 2925 Briarpark, Suite 500, Houston, Texas 77042.  Notices and
communications to Executive shall be sent to the address Executive most recently
provided to the Company.

- Page 13 -

--------------------------------------------------------------------------------




          5.3     No Waiver.  No failure by either party at any time to give
notice of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.

          5.4     Mediation.  If a dispute arises out of or related to
Executive’s employment, other than a dispute regarding Executive’s obligations
under Articles 3, and if the dispute cannot be settled through direct
discussions, then the Company and Executive agree to try to settle the dispute
in an amicable manner by confidential mediation before having recourse to any
other proceeding or forum.  The Company agrees to pay any pre-suit mediation fee
charged by the mediator for two full days of mediation.

          5.5     Venue/Jurisdiction.  This Agreement shall be governed by Texas
law.  Any litigation that may be brought by either party involving the
enforcement of this Agreement or the rights, duties, or obligations under this
Agreement, shall be brought exclusively in the State or federal courts sitting
in Houston, Harris County, Texas. 

          5.6     Assignment.  This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
heirs, legal representatives, successors and permitted assigns.  The Company may
assign this Agreement to any affiliated entity.  Executive’s rights and
obligations under this Agreement are personal, and they shall not be assigned or
transferred without the Company’s prior written consent otherwise than by will
or the laws of descent and distribution.  The Company will require any successor
(direct or indirect and whether by purchase, merger, consolidation, share
exchange or otherwise) to substantially all of the business, properties and
assets of the Company expressly to assume and agree to perform this Agreement in
the same manner and to the same extent the Company would have been required to
perform it had no succession taken place. 

          5.7     Other Agreements/Entire Agreement.  This Agreement shall
supersede any and all existing oral or written agreements, representations or
warranties between executive and the Company or any of its affiliated entities
relating to the terms of Executive’s employment by the Company or any of its
affiliated entities, including that certain Employment Agreement, dated
effective May 28, 1999, as amended January 14, 2000, among the Company, USC
Management Co., L.P., a Texas limited partnership and wholly owned subsidiary of
the Company, and Executive (the “Initial Agreement”), and the Initial Agreement
is hereby terminated as of the Effective Date hereof.  This Agreement (including
Exhibit “A” attached hereto, which is incorporated herein by reference and made
an integral part of this Agreement) constitutes the entire agreement of the
parties with respect to the subject matters of this Agreement. Any modification
of this Agreement (including without limitation to Exhibit “A”) will be
effective only if it is in writing and signed by each party.  Executive is also
a party to that certain Amended and Restated Indemnification Agreement, dated
August 17, 2000, between Executive and the Company (the “Indemnification
Agreement).  Nothing in this Agreement is intended to alter or amend the terms
or effect of the Indemnification Agreement, which shall remain in effect in
accordance with its terms, notwithstanding the execution or termination of this
Agreement.

- Page 14 -

--------------------------------------------------------------------------------




          5.8     Invalidity.  Should any provision(s) in this Agreement be held
by a court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall be unaffected and shall continue in full force and
effect, and the invalid, void or unenforceable provision(s) shall be deemed not
to be part of this Agreement.

          IN WITNESS WHEREOF, the Company and Executive have executed this
Agreement in multiple originals to be effective on the Effective Date.

Terry Green (“Executive”)

 

U.S. Concrete, Inc. (the “Company”)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terry Green

 

By:

/s/ Eugene P. Martineau

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

Printed Name:

Eugene P. Martineau

 

 

 

Title:

President and CEO

 Date:

 May 28, 2003

 

Date:

May 27, 2003

 

 

 

 

 

 

 

 

 

 

 

 

 

and with respect to the termination of the Initial Agreement only:

 

 

 

 

 

 

 

 

USC Management Co., L.P.
by USC GP, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Donald C. Wayne

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Printed Name:

Donald C. Wayne

 

 

 

Title:

Vice President

 

 

 

Date:

May 27, 2003

- Page 15 -

--------------------------------------------------------------------------------




EXHIBIT “A” TO EMPLOYMENT AGREEMENT BETWEEN
COMPANY AND TERRY GREEN

Term:

 

The Term of Executive’s employment shall be for an initial term of two years
commencing on the Effective Date, provided that beginning on the first
anniversary of the Effective Date, the Term of Executive’s employment will be
for a continually renewing (on a daily basis) term of one year without any
further action by Executive or the Company.

 

 

 

Position:

 

Vice President – Operational Integration

 

 

 

Location:

 

Houston, Texas

 

 

 

Geographic Region of Responsibility:

 

During Executive’s employment with the Company, within 75 miles of any plant or
other operating facility in which the Company is then engaged in business.
Upon termination of Executive’s employment with the Company,  within 75 miles of
any plant or other operating facility in which the Company was engaged in
business on the date immediately prior to Executive’s termination.

 

 

 

Period of Post-Employment Non-Competition Obligations:

 

Two years from the date of termination if Executive’s employment is terminated
for Cause under Section 2.1.a.  If Executive’s employment is terminated under
Sections 2.1.b., 2.1.c., 2.2.a. or 2.3 and Executive receives any severance
benefits or Change in Control benefits, then the Period of Post-Employment
Non-Competition Obligations shall be the period of time for which Executive
receives any such severance benefits or Change in Control benefits.  If
Executive’s employment is terminated under Section 2.2.b., then the Period of
Post-Employment Non-Competition Obligations shall be the longer of (a) two years
from the Effective date or (b) one year from the date of termination.  If
Executive is terminated under any other section of this Agreement, there shall
be no Period of Post-Employment Non-Competition Obligations.

 

 

 

Monthly Base Salary:

 

$13,750.00 or such higher rate as may be determined by the Company from time to
time.

 

 

 

Annual Paid Vacation:

 

four weeks

- Page 16 -

--------------------------------------------------------------------------------




Terry Green (“Executive”)

 

U.S. Concrete, Inc. (the “Company”)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terry Green

 

By:

/s/ Eugene P. Martineau

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

Printed Name:

Eugene P. Martineau

 

 

 

Title:

President and CEO

 Date:

 May 28, 2003

 

Date:

May 27, 2003

- Page 17 -

--------------------------------------------------------------------------------




AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

          THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is
effective as of October 14, 2005, by and between U.S. Concrete, Inc., a Delaware
corporation (the “Company”), and Terry Green (“Executive”). 

PRELIMINARY STATEMENT

          WHEREAS, the Company and Executive have entered into that certain
Employment Agreement, dated as of May 28, 2003 (the “Agreement”); and

          WHEREAS, the Company and Executive desire to amend the Agreement in
accordance with Section 5.7 of the Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

          1.          Defined Terms.  All capitalized terms used in this
Amendment and otherwise not defined herein shall have the meanings assigned to
them in the Agreement.

          2.          Amendment to Position.  Executive’s Position set forth on
Exhibit “A” to the Agreement is hereby amended to read “Senior Vice President –
Operations”. 

          3.          No Further Amendment or Modification.  Except as
specifically set forth in this Amendment, all other terms and conditions of the
Agreement as set forth therein are hereby ratified and affirmed and shall remain
in full force and effect.

          IN WITNESS WHEREOF, the Company and Executive have executed this
Amendment in multiple originals to be effective on October 14, 2005.

Terry Green (“Executive”)

 

U.S. Concrete, Inc. (the “Company”)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terry Green

 

By:

/s/ Eugene P. Martineau

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

Printed Name:

Eugene P. Martineau

 

 

 

Title:

President and CEO

 Date:

 October 14, 2005

 

Date:

October 14, 2005

- Page 18 -

--------------------------------------------------------------------------------